     Case 2:20-cv-08158-DSF-PVC Document 22 Filed 02/17/21 Page 1 of 16 Page ID #:155




 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12     PAUL MARTIN, individually and on           Case No.: 2:20-CV-08158-DSF-PVCx
       behalf of all others similarly situated,
13                                                PROTECTIVE ORDER
                            Plaintiffs,
14
                     v.
15
       ONTEL PRODUCTS
16     CORPORATION, a New Jersey
       Corporation,
17
                            Defendant.
18
19
20
21
22
23
24
25
26
27
28



                                      PROTECTIVE ORDER
     Case 2:20-cv-08158-DSF-PVC Document 22 Filed 02/17/21 Page 2 of 16 Page ID #:156




 1     1.    INTRODUCTION
 2           1.1 PURPOSES AND LIMITATIONS
 3           Discovery in this action is likely to involve production of confidential,
 4     proprietary or private information for which special protection from public
 5     disclosure and from use for any purpose other than prosecuting this litigation may
 6     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 7     enter the following Stipulated Protective Order. The parties acknowledge that this
 8     Order does not confer blanket protections on all disclosures or responses to
 9     discovery and that the protection it affords from public disclosure and use extends
10     only to the limited information or items that are entitled to confidential treatment
11     under the applicable legal principles.
12           1.2 GOOD CAUSE STATEMENT
13           Plaintiff Paul Martin alleges that he was confused by one of Defendant Ontel
14     Products Corporation’s (“Ontel”) websites, and as a result of this confusion he
15     purchased two of Defendant’s Artic Air Ultra products instead of one. He also
16     alleges that, because he was confused by the website, he purchased shipping
17     insurance that he did not want. Plaintiff alleges that other Ontel websites through
18     which it sold other products contain substantially similar representations. This is a
19     putative class action.
20           Given these legal issues and factual allegations, and given that this is a
21     putative class action, this action may involve the production of the contact
22     information of third-party consumers who purchased products from Ontel. This
23     action will also likely involve the production of Ontel’s sales figures, including the
24     unit number and dollar value of such sales for various products of Ontel. This
25     information is proprietary to Ontel, not publicly available, and if it were publicly
26     disseminated would cause competitive harm to Ontel, as its competitors would
27     have a detailed window into its sales figures for various products and could
28     potentially use that information to undercut Ontel, or otherwise compete with it.


                                                 1
                                     PROTECTIVE ORDER
     Case 2:20-cv-08158-DSF-PVC Document 22 Filed 02/17/21 Page 3 of 16 Page ID #:157




 1     Other discoverable information may include confidential marketing strategies of
 2     Ontel, and information regarding its internal business-making processes that would
 3     also result in competitive harm to Ontel if it were publicly disclosed.
 4           Accordingly, to expedite the flow of information, to facilitate the prompt
 5     resolution of disputes over confidentiality of discovery materials, to adequately
 6     protect information the parties are entitled to keep confidential, to ensure that the
 7     parties are permitted reasonable necessary uses of such material in preparation for
 8     and in the conduct of trial, to address their handling at the end of the litigation, and
 9     serve the ends of justice, a protective order for such information is justified in this
10     matter. It is the intent of the parties that information will not be designated as
11     confidential for tactical reasons and that nothing be so designated without a good
12     faith belief that it has been maintained in a confidential, non-public manner, and
13     there is good cause why it should not be part of the public record of this case.
14           1.3    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
15                  SEAL
16           The parties further acknowledge, as set forth in Section 12.3, below, that this
17     Stipulated Protective Order does not entitle them to file confidential information
18     under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
19     and the standards that will be applied when a party seeks permission from the court
20     to file material under seal.
21           There is a strong presumption that the public has a right of access to judicial
22     proceedings and records in civil cases. In connection with non-dispositive motions,
23     good cause must be shown to support a filing under seal. See Kamakana v. City
24     and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
25     Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
26     Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
27     orders require good cause showing), and a specific showing of good cause or
28     compelling reasons with proper evidentiary support and legal justification, must be


                                                  2
                                      PROTECTIVE ORDER
     Case 2:20-cv-08158-DSF-PVC Document 22 Filed 02/17/21 Page 4 of 16 Page ID #:158




 1     made with respect to Protected Material that a party seeks to file under seal. The
 2     parties’ mere designation of Disclosure or Discovery Material as
 3     CONFIDENTIAL does not—without the submission of competent evidence by
 4     declaration, establishing that the material sought to be filed under seal qualifies as
 5     confidential, privileged, or otherwise protectable—constitute good cause.
 6           Further, if a party requests sealing related to a dispositive motion or trial,
 7     then compelling reasons, not only good cause, for the sealing must be shown, and
 8     the relief sought shall be narrowly tailored to serve the specific interest to be
 9     protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
10     2010). For each item or type of information, document, or thing sought to be filed
11     or introduced under seal in connection with a dispositive motion or trial, the party
12     seeking protection must articulate compelling reasons, supported by specific facts
13     and legal justification, for the requested sealing order. Again, competent evidence
14     supporting the application to file documents under seal must be provided by
15     declaration.
16           Any document that is not confidential, privileged, or otherwise protectable
17     in its entirety will not be filed under seal if the confidential portions can be
18     redacted. If documents can be redacted, then a redacted version for public viewing,
19     omitting only the confidential, privileged, or otherwise protectable portions of the
20     document, shall be filed. Any application that seeks to file documents under seal in
21     their entirety should include an explanation of why redaction is not feasible.
22     2.    DEFINITIONS
23           2.1      Action: This pending federal lawsuit.
24           2.2      Challenging Party: A Party or Non-Party that challenges the
25     designation of information or items under this Order.
26           2.3      “CONFIDENTIAL” Information or Items: Information (regardless of
27     how it is generated, stored or maintained) or tangible things that qualify for
28     protection under Federal Rule of Civil Procedure 26(c), and as specified above in


                                                   3
                                      PROTECTIVE ORDER
     Case 2:20-cv-08158-DSF-PVC Document 22 Filed 02/17/21 Page 5 of 16 Page ID #:159




 1     the Good Cause Statement.
 2            2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 3     their support staff).
 4            2.5    Designating Party: A Party or Non-Party that designates information
 5     or items that it produces in disclosures or in responses to discovery as
 6     “CONFIDENTIAL.”
 7            2.6    Disclosure or Discovery Material: All items or information, regardless
 8     of the medium or manner in which it is generated, stored, or maintained (including,
 9     among other things, testimony, transcripts, and tangible things), that are produced
10     or generated in disclosures or responses to discovery in this matter.
11            2.7    Expert: A person with specialized knowledge or experience in a
12     matter pertinent to the litigation who has been retained by a Party or its counsel to
13     serve as an expert witness or as a consultant in this Action.
14            2.8    House Counsel: Attorneys who are employees of a party to this
15     Action. House Counsel does not include Outside Counsel of Record or any other
16     outside counsel.
17            2.9    Non-Party: any natural person, partnership, corporation, association or
18     other legal entity not named as a Party to this action.
19            2.10 Outside Counsel of Record: attorneys who are not employees of a
20     party to this Action but are retained to represent or advise a party to this Action
21     and have appeared in this Action on behalf of that party or are affiliated with a law
22     firm that has appeared on behalf of that party, and includes support staff.
23            2.11 Party: any party to this Action, including all of its officers, directors,
24     employees, consultants, retained experts, and Outside Counsel of Record (and their
25     support staffs).
26            2.12 Producing Party: A Party or Non-Party that produces Disclosure or
27     Discovery Material in this Action.
28            2.13 Professional Vendors: Persons or entities that provide litigation


                                                  4
                                      PROTECTIVE ORDER
     Case 2:20-cv-08158-DSF-PVC Document 22 Filed 02/17/21 Page 6 of 16 Page ID #:160




 1     support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 2     demonstrations, and organizing, storing, or retrieving data in any form or medium)
 3     and their employees and subcontractors.
 4           2.14 Protected Material: Any Disclosure or Discovery Material that is
 5     designated as “CONFIDENTIAL.”
 6           2.15 Receiving Party: A Party that receives Disclosure or Discovery
 7     Material from a Producing Party.
 8     3.    SCOPE
 9           The protections conferred by this Stipulation and Order cover not only
10     Protected Material (as defined above), but also (1) any information copied or
11     extracted from Protected Material; (2) all copies, excerpts, summaries, or
12     compilations of Protected Material; and (3) any testimony, conversations, or
13     presentations by Parties or their Counsel that might reveal Protected Material.
14           Any use of Protected Material at trial shall be governed by the orders of the
15     trial judge. This Order does not govern the use of Protected Material at trial.
16     4.    DURATION
17           Once a case proceeds to trial, information that was designated as
18     CONFIDENTIAL or maintained pursuant to this protective order used or
19     introduced as an exhibit at trial becomes public and will be presumptively
20     available to all members of the public, including the press, unless compelling
21     reasons supported by specific factual findings to proceed otherwise are made to the
22     trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
23     (distinguishing “good cause” showing for sealing documents produced in
24     discovery from “compelling reasons” standard when merits-related documents are
25     part of court record). Accordingly, the terms of this protective order do not extend
26     beyond the commencement of the trial.
27     //
28     //


                                                 5
                                     PROTECTIVE ORDER
     Case 2:20-cv-08158-DSF-PVC Document 22 Filed 02/17/21 Page 7 of 16 Page ID #:161




 1     5.    DESIGNATING PROTECTED MATERIAL
 2           5.1    Exercise of Restraint and Care in Designating Material for Protection.
 3     Each Party or Non-Party that designates information or items for protection under
 4     this Order must take care to limit any such designation to specific material that
 5     qualifies under the appropriate standards. The Designating Party must designate for
 6     protection only those parts of material, documents, items or oral or written
 7     communications that qualify so that other portions of the material, documents,
 8     items or communications for which protection is not warranted are not swept
 9     unjustifiably within the ambit of this Order.
10           Mass, indiscriminate or routinized designations are prohibited. Designations
11     that are shown to be clearly unjustified or that have been made for an improper
12     purpose (e.g., to unnecessarily encumber the case development process or to
13     impose unnecessary expenses and burdens on other parties) may expose the
14     Designating Party to sanctions.
15           If it comes to a Designating Party’s attention that information or items that it
16     designated for protection do not qualify for protection, that Designating Party must
17     promptly notify all other Parties that it is withdrawing the inapplicable designation.
18           5.2    Manner and Timing of Designations. Except as otherwise provided in
19     this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
20     stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
21     under this Order must be clearly so designated before the material is disclosed or
22     produced.
23           Designation in conformity with this Order requires:
24           (a) for information in documentary form (e.g., paper or electronic
25     documents, but excluding transcripts of depositions or other pretrial or trial
26     proceedings), that the Producing Party affix at a minimum, the legend
27     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
28     contains protected material. If only a portion of the material on a page qualifies for


                                                 6
                                     PROTECTIVE ORDER
     Case 2:20-cv-08158-DSF-PVC Document 22 Filed 02/17/21 Page 8 of 16 Page ID #:162




 1     protection, the Producing Party also must clearly identify the protected portion(s)
 2     (e.g., by making appropriate markings in the margins).
 3           A Party or Non-Party that makes original documents available for inspection
 4     need not designate them for protection until after the inspecting Party has indicated
 5     which documents it would like copied and produced. During the inspection and
 6     before the designation, all of the material made available for inspection shall be
 7     deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 8     documents it wants copied and produced, the Producing Party must determine
 9     which documents, or portions thereof, qualify for protection under this Order.
10     Then, before producing the specified documents, the Producing Party must affix
11     the “CONFIDENTIAL legend” to each page that contains Protected Material. If
12     only a portion of the material on a page qualifies for protection, the Producing
13     Party also must clearly identify the protected portion(s) (e.g., by making
14     appropriate markings in the margins).
15           (b) for testimony given in depositions that the Designating Party identifies
16     the Disclosure or Discovery Material on the record, before the close of the
17     deposition all protected testimony.
18           (c) for information produced in some form other than documentary and for
19     any other tangible items, that the Producing Party affix in a prominent place on the
20     exterior of the container or containers in which the information is stored the legend
21     “CONFIDENTIAL.” If only a portion or portions of the information warrants
22     protection, the Producing Party, to the extent practicable, shall identify the
23     protected portion(s).
24           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
25     failure to designate qualified information or items does not, standing alone, waive
26     the Designating Party’s right to secure protection under this Order for such
27     material.
28           Upon timely correction of a designation, the Receiving Party must make


                                                  7
                                     PROTECTIVE ORDER
     Case 2:20-cv-08158-DSF-PVC Document 22 Filed 02/17/21 Page 9 of 16 Page ID #:163




 1     reasonable efforts to assure that the material is treated in accordance with the
 2     provisions of this Order.
 3     6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4           6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 5     designation of confidentiality at any time that is consistent with the Court’s
 6     Scheduling Order.
 7           6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 8     resolution process under Local Rule 37-1 et seq.
 9           6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
10     joint stipulation pursuant to Local Rule 37-2.
11           6.4    The burden of persuasion in any such challenge proceeding shall be
12     on the Designating Party. Frivolous challenges, and those made for an improper
13     purpose (e.g., to harass or impose unnecessary expenses and burdens on other
14     parties) may expose the Challenging Party to sanctions. Unless the Designating
15     Party has waived or withdrawn the confidentiality designation, all parties shall
16     continue to afford the material in question the level of protection to which it is
17     entitled under the Producing Party’s designation until the Court rules on the
18     challenge.
19     7.    ACCESS TO AND USE OF PROTECTED MATERIAL
20           7.1    Basic Principles. A Receiving Party may use Protected Material that is
21     disclosed or produced by another Party or by a Non-Party in connection with this
22     Action only for prosecuting, defending or attempting to settle this Action. Such
23     Protected Material may be disclosed only to the categories of persons and under
24     the conditions described in this Order. When the Action has been terminated, a
25     Receiving Party must comply with the provisions of section 13 below (FINAL
26     DISPOSITION).
27           Protected Material must be stored and maintained by a Receiving Party at a
28     location and in a secure manner that ensures that access is limited to the persons


                                                  8
                                     PROTECTIVE ORDER
 Case 2:20-cv-08158-DSF-PVC Document 22 Filed 02/17/21 Page 10 of 16 Page ID #:164




 1   authorized under this Order.
 2         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 3   otherwise ordered by the court or permitted in writing by the Designating Party, a
 4   Receiving Party may disclose any information or item designated
 5   “CONFIDENTIAL” only to:
 6         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 7   as employees of said Outside Counsel of Record to whom it is reasonably
 8   necessary to disclose the information for this Action;
 9         (b) the officers, directors, and employees (including House Counsel) of the
10   Receiving Party to whom disclosure is reasonably necessary for this Action;
11         (c) Experts (as defined in this Order) of the Receiving Party to whom
12   disclosure is reasonably necessary for this Action and who have signed the
13   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14         (d) the court and its personnel;
15         (e) court reporters and their staff;
16         (f) professional jury or trial consultants, mock jurors, and Professional
17   Vendors to whom disclosure is reasonably necessary for this Action and who have
18   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19         (g) the author or recipient of a document containing the information or a
20   custodian or other person who otherwise possessed or knew the information;
21         (h) during their depositions, witnesses, and attorneys for witnesses, in the
22   Action to whom disclosure is reasonably necessary provided: (1) the deposing
23   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
24   they will not be permitted to keep any confidential information unless they sign the
25   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
26   agreed by the Designating Party or ordered by the court. Pages of transcribed
27   deposition testimony or exhibits to depositions that reveal Protected Material may
28   be separately bound by the court reporter and may not be disclosed to anyone


                                                  9
                                    PROTECTIVE ORDER
 Case 2:20-cv-08158-DSF-PVC Document 22 Filed 02/17/21 Page 11 of 16 Page ID #:165




 1   except as permitted under this Stipulated Protective Order; and
 2         (i) any mediator or settlement officer, and their supporting personnel,
 3   mutually agreed upon by any of the parties engaged in settlement discussions.
 4   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 5         IN OTHER LITIGATION
 6         If a Party is served with a subpoena or a court order issued in other litigation
 7   that compels disclosure of any information or items designated in this Action as
 8   “CONFIDENTIAL,” that Party must:
 9         (a) promptly notify in writing the Designating Party. Such notification shall
10   include a copy of the subpoena or court order;
11         (b) promptly notify in writing the party who caused the subpoena or order to
12   issue in the other litigation that some or all of the material covered by the subpoena
13   or order is subject to this Protective Order. Such notification shall include a copy
14   of this Stipulated Protective Order; and
15         (c) cooperate with respect to all reasonable procedures sought to be pursued
16   by the Designating Party whose Protected Material may be affected.
17   If the Designating Party timely seeks a protective order, the Party served with the
18   subpoena or court order shall not produce any information designated in this action
19   as “CONFIDENTIAL” before a determination by the court from which the
20   subpoena or order issued, unless the Party has obtained the Designating Party’s
21   permission. The Designating Party shall bear the burden and expense of seeking
22   protection in that court of its confidential material and nothing in these provisions
23   should be construed as authorizing or encouraging a Receiving Party in this Action
24   to disobey a lawful directive from another court.
25   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
26         PRODUCED IN THIS LITIGATION
27         (a) The terms of this Order are applicable to information produced by a Non-
28   Party in this Action and designated as “CONFIDENTIAL.” Such information


                                                10
                                   PROTECTIVE ORDER
 Case 2:20-cv-08158-DSF-PVC Document 22 Filed 02/17/21 Page 12 of 16 Page ID #:166




 1   produced by Non-Parties in connection with this litigation is protected by the
 2   remedies and relief provided by this Order. Nothing in these provisions should be
 3   construed as prohibiting a Non-Party from seeking additional protections.
 4         (b) In the event that a Party is required, by a valid discovery request, to
 5   produce a Non-Party’s confidential information in its possession, and the Party is
 6   subject to an agreement with the Non-Party not to produce the Non-Party’s
 7   confidential information, then the Party shall:
 8                (1) promptly notify in writing the Requesting Party and the Non-Party
 9   that some or all of the information requested is subject to a confidentiality
10   agreement with a Non-Party;
11                (2) promptly provide the Non-Party with a copy of the Stipulated
12   Protective Order in this Action, the relevant discovery request(s), and a reasonably
13   specific description of the information requested; and
14                (3) make the information requested available for inspection by the
15   Non-Party, if requested.
16         (c) If the Non-Party fails to seek a protective order from this court within 14
17   days of receiving the notice and accompanying information, the Receiving Party
18   may produce the Non-Party’s confidential information responsive to the discovery
19   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
20   not produce any information in its possession or control that is subject to the
21   confidentiality agreement with the Non-Party before a determination by the court.
22   Absent a court order to the contrary, the Non-Party shall bear the burden and
23   expense of seeking protection in this court of its Protected Material.
24   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25         If a Receiving Party learns that, by inadvertence or otherwise, it has
26   disclosed Protected Material to any person or in any circumstance not authorized
27   under this Stipulated Protective Order, the Receiving Party must immediately (a)
28   notify in writing the Designating Party of the unauthorized disclosures, (b) use its


                                               11
                                   PROTECTIVE ORDER
 Case 2:20-cv-08158-DSF-PVC Document 22 Filed 02/17/21 Page 13 of 16 Page ID #:167




 1   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
 2   the person or persons to whom unauthorized disclosures were made of all the terms
 3   of this Order, and (d) request such person or persons to execute the
 4   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
 5   A.
 6   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 7         PROTECTED MATERIAL
 8         When a Producing Party gives notice to Receiving Parties that certain
 9   inadvertently produced material is subject to a claim of privilege or other
10   protection, the obligations of the Receiving Parties are those set forth in Federal
11   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
12   whatever procedure may be established in an e-discovery order that provides for
13   production without prior privilege review. Pursuant to Federal Rule of Evidence
14   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
15   of a communication or information covered by the attorney-client privilege or
16   work product protection, the parties may incorporate their agreement in the
17   stipulated protective order submitted to the court.
18   12.   MISCELLANEOUS
19         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
20   person to seek its modification by the Court in the future.
21         12.2 Right to Assert Other Objections. By stipulating to the entry of this
22   Protective Order, no Party waives any right it otherwise would have to object to
23   disclosing or producing any information or item on any ground not addressed in
24   this Stipulated Protective Order. Similarly, no Party waives any right to object on
25   any ground to use in evidence of any of the material covered by this Protective
26   Order.
27         12.3 Filing Protected Material. A Party that seeks to file under seal any
28   Protected Material must comply with Local Civil Rule 79-5. Protected Material


                                               12
                                   PROTECTIVE ORDER
 Case 2:20-cv-08158-DSF-PVC Document 22 Filed 02/17/21 Page 14 of 16 Page ID #:168




 1   may only be filed under seal pursuant to a court order authorizing the sealing of the
 2   specific Protected Material at issue. If a Party’s request to file Protected Material
 3   under seal is denied by the court, then the Receiving Party may file the information
 4   in the public record unless otherwise instructed by the court.
 5   13.   FINAL DISPOSITION
 6         After the final disposition of this Action, as defined in paragraph 4, within
 7   60 days of a written request by the Designating Party, each Receiving Party must
 8   return all Protected Material to the Producing Party or destroy such material. As
 9   used in this subdivision, “all Protected Material” includes all copies, abstracts,
10   compilations, summaries, and any other format reproducing or capturing any of the
11   Protected Material. Whether the Protected Material is returned or destroyed, the
12   Receiving Party must submit a written certification to the Producing Party (and, if
13   not the same person or entity, to the Designating Party) by the 60 day deadline that
14   (1) identifies (by category, where appropriate) all the Protected Material that was
15   returned or destroyed and (2) affirms that the Receiving Party has not retained any
16   copies, abstracts, compilations, summaries or any other format reproducing or
17   capturing any of the Protected Material. Notwithstanding this provision, Counsel
18   are entitled to retain an archival copy of all pleadings, motion papers, trial,
19   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
20   and trial exhibits, expert reports, attorney work product, and consultant and expert
21   work product, even if such materials contain Protected Material. Any such archival
22   copies that contain or constitute Protected Material remain subject to this
23   Protective Order as set forth in Section 4 (DURATION).
24   //
25   //
26   //
27   //
28   //


                                                13
                                    PROTECTIVE ORDER
 Case 2:20-cv-08158-DSF-PVC Document 22 Filed 02/17/21 Page 15 of 16 Page ID #:169




 1   14.   VIOLATION
 2         Any violation of this Order may be punished by appropriate measures
 3   including, without limitation, contempt proceedings and/or monetary sanctions.
 4
 5   GOOD CAUSE HAVING BEEN SHOWN BY THE PARTIES’ STIPULATION,
 6   IT IS SO ORDERED.
 7
 8   Dated: February 17, 2021
 9                                        ___________________________________
                                          HON. PEDRO V. CASTILLO
10                                        UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            14
                                 PROTECTIVE ORDER
 Case 2:20-cv-08158-DSF-PVC Document 22 Filed 02/17/21 Page 16 of 16 Page ID #:170




 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4         I, _____________________________ [full name], of _________________
 5   [full address], declare under penalty of perjury that I have read in its entirety and
 6   understand the Stipulated Protective Order that was issued by the United States
 7   District Court for the Central District of California on [date] in the case of Martin
 8   v. Ontel Productions Corporation, Case No. 2:20-CV-08158-DSF-PVC. I agree to
 9   comply with and to be bound by all the terms of this Stipulated Protective Order
10   and I understand and acknowledge that failure to so comply could expose me to
11   sanctions and punishment in the nature of contempt. I solemnly promise that I will
12   not disclose in any manner any information or item that is subject to this Stipulated
13   Protective Order to any person or entity except in strict compliance with the
14   provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District
16   Court for the Central District of California for the purpose of enforcing the terms
17   of this Stipulated Protective Order, even if such enforcement proceedings occur
18   after termination of this action. I hereby appoint __________________________
19   [full name] of _______________________________________ [full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where signed: _________________________________
25
26   Printed name: _______________________________
27
28   Signature: __________________________________


                                               15
                                    PROTECTIVE ORDER
